Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 06/30/2022 has been considered.
Claims 1, 9, 17, and 23 are amended. Claims 1-4, 6-12, 14-18, and 20-23 remain pending in this application and an action on the merits follow.
Claim 23 objection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “visibility of the nodes…responsive to the defined perspective… based on received selection of time and a received selection of the defined perspective” is not supported by the specification. In the specification, paragraphs 58 describes the calculation of what is visible to show in a read-only operational or planned view can be adjusted to be relative to a point in time (the concept of a timeline slider). Examiner can’t find support for “visibility of the nodes…responsive to the defined perspective… based on received selection of time and a received selection of the defined perspective” in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, 14-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0149611 to Lissack, in view of Japan Patent No. JP 3636744 to Morimoto et al., and further in view of China Patent No. CN 106131017 to Chen et al.
With regard to claims 1, 9, and 17, Lissack discloses an apparatus comprising: 
a processor(paragraph 128); and 
memory storing instructions that, when executed, cause the processor (paragraph 128) to connect to any of one or more network elements in a network, a Network Management System (NMS), an Operation Support System (OSS), an Element Management System (EMS), and a Software Defined Networking (SDN) controller or application (Fig. 1, paragraph 29, Various embodiments of methods and apparatus for configuring networking operations in a large-scale distributed system such as a provider network are described. In some embodiments, a centralized networking configuration management scheme may be implemented, according to which various types of decisions regarding bandwidth limits, latency management, and other traffic shaping parameters for numerous nodes (such as hosts and network devices) of the distributed system may be made at one or more networking configuration servers (NCSs)), obtain data related to inventory in the network and relationships between the inventory, from the one or more network elements, the NMS, the OSS, the EMS, or the SDN controller or application, wherein the inventory includes i) physical devices, physical cross- connections, physical connections, and physical ports in the network, ii) logical devices, logical cross-connections, logical connections, and logical ports in the network, and iii) services in the network (paragraphs 32-33, 56, 89, 90 and 92, For example, information regarding the actual incoming and outgoing network traffic at a given host during a time interval, the number of packets dropped during a time interval, the number of packets whose transmission was delayed due to enforcement of current bandwidth limits, the sizes of the packets, the applications on whose behalf the traffic occurred to or from a given node, the clients on whose behalf the traffic was initiated, and/or the IP addresses of the endpoints involved in various transmissions, may be collected in various embodiments. while in other implementations multi-level hierarchies with parent-child relationships between nodes of different levels may be used. A centralized topology visualization server (TVS) may be configured to determine logical and/or physical relationships between various nodes of a distributed system in at least some embodiments.   For an administrator of network-accessible service being implemented at one or more data centers, a more detailed topology may be generated, which may indicate the physical or logical network links between various instances, hosts and/or network devices such as switches, routers and the like, and a corresponding heat map may be generated using information that would not typically be made accessible to a non-administrative client of the service. According to some embodiments, the a TVS may thus be responsible for obtaining metrics collection from a variety of sources in the distributed system, obtaining relationship information for various components of the distributed system. An inventory service 1430 may manage a database that records where within one or more data centers, various instance hosts, switches, routers, and other equipment components of the distributed system are physically located. Metrics collectors 125, as also described earlier in the context of FIG. 1, may gather networking-related and/or other resource metrics from various service instances, hosts, networking devices and the like within the distributed system. The operating systems 370 may each comprise their own networking stacks 372 (e.g., networking stack 372A of instance 350A and networking stack 372B of instance 350B), which may communicate with the networking manager 357 to use the hardware network interfaces of the instance host 144 for incoming and outgoing traffic. Examiner notes that bandwidth or storage usage can be considered as “services in the network”. Examiner notes that hardware network interfaces can be considered as “physical ports”. Examiner notes that physical or logical network links between various instances can be considered as “physical cross-connections and logical cross-connections”), 
record the inventory and the associated relationships in a graph database that includes nodes that are points in a graph and with directed vertices between the points based on the associated relationships, wherein each node includes one or more properties and one or more labels, and wherein each of the directed vertices includes a type (Fig. 14, paragraphs 33, 43, 47, 62, 69-70, 87, In some cases, one or more global and/or local networking management policies may also be taken into account when determining the parameters. In one embodiment, a set or hierarchy of traffic categories may be determined, together with various networking configuration options such as bandwidth limits, latency goals or constraints, and so on, for each of the categories. n embodiments in which the networking configuration options defined for various categories include bandwidth limits, traffic summation policies or rules of various kinds may apply to the classification tree, governing the relationships between the bandwidth limits of child nodes relative to parent nodes. In some implementations a flat classification (equivalent to a hierarchy with just one level) may be used, while in other implementations multi-level hierarchies with parent-child relationships between nodes of different levels may be used. A number of types of networking-related metrics may be gathered from instance hosts 144 and/or networking devices 145 e.g., by metrics collectors 125, and placed in a metrics database 190 accessible by the NCSs 180 in the depicted embodiments. The networking configuration system may retrieve the requested metrics, e.g., from a metrics database 190 (element 1307) or from a cache at a NCS. In some embodiments, the applicable classification metadata that may be useful in responding to the request may also be retrieved from a classification database 192 (element 1310) or from a metadata cache at a NCS. Each such lookup table may comprise a plurality of rows from which one may be indexed or selected on the basis of a property of a given traffic unit (such as a packet's destination IP address) to arrive at a classification decision. Any of several properties of a packet 810 may be used as input to such a hash function in various embodiments, including for example values of other parts of the destination IP address or the source IP address, values of other header fields 802, or even contents of the body 803 of the packet.), and 
query the graph database for any of capacity management, inventory management, network planning, and network maintenance (paragraphs 79-80 and 87, Using the collected information, a response to the networking status request may be generated and provided to the requester via the programmatic interface (element 1313). In some cases the metrics may be provided to the NCS via the nodes of a metrics collection system, such as nodes of a health monitoring service. The classification metadata generated for a given target node of the distributed system may include a traffic classification hierarchy to be used at the target node (e.g., a hierarchy that can be represented in a tree data structure similar to that shown in FIG. 5), and a procedure or a set of rules to be used to classify units of network traffic into the categories defined in the hierarchy (e.g., a procedure representable using a graph similar to that shown in FIG. 7).).
However, Lissack does not disclose defining a perspective for each node where the perspective is one of planned, metadata, and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective, based on a received selection of time and a received selection of the defined perspective. 
However, Morimoto teaches defining a perspective for each node where the perspective is one of planned, metadata, and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective, based on a received selection of the defined perspective (According to the schedule creation method of the distributed system according to the present invention, for each computer that creates the schedule information, for each computer, the computer must be satisfied when the computer transits to the specific state. Based on the first information describing the relationship between the computer and other computers that use the resource, first, identification information representing each computer that creates the schedule information is assigned to the corresponding computer. The second information linked by the above relationship is generated. Based on this, a schedule for changing the state of the computer to a specific state is defined so as to satisfy all the relationships described in the first information of all the computers that create the schedule information. Schedule information is created for each computer. The dependency graph creation unit 105 is provided on the computer 0 (reference numeral 100) that is the center of automatic operation, and creates the dependency graph 109 by reading the dependency information definition files 101 to 104. Each schedule switching unit 110, 114, 117, 120, 123 is a start / stop schedule used by the automatic operation system 108, 112, 115, 118, 121 of the own computer, and the start / stop schedule distributed by the schedule creation / distribution unit 107. FIG. 12 shows the concept of a dependency graph expressed by a set of nodes created for this activation condition. For example, an arrow 1154 connecting HOST1 (1102) and HOST6 (1107) has a dependency of 30, and HOST1 (1102) indicates that HOST6 (1107) has an effect (in other words, the name of HOST6 (1107)). Represents that it is dependent on the computer named HOST1 (1102)). For example, dependency 30 (1154) indicates that HOST1 (1102) must be activated 30 minutes before HOST6 (1107) is activated, Fig. 12, paragraphs 13, 22, 24, 78, and 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lissack to include, defining a perspective for each node where the perspective is one of planned, metadata, and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective, based on a received selection of the defined perspective, as taught in Morimoto, in order to define the start/stop schedule for each computer in a distributed system (Morimoto, paragraph 4).
However, Chen teaches visibility of the nodes… based on a received selection of time (the mail relation analysis display sub module. in the cloud storage resource pool for storing the mail detection log data extraction, analysis, processing, and displaying detected in some appointed time sensitive email relationship; said mail relation analysis display sub module by design can select the date of the calendar so that the user can interact with the interface, the user can optionally select to view time period, executes following operations specifically: according to the time period selected by the user, the system for selecting the data in the cloud storage resource pool, and storing the data in the form of a dictionary selecting the data, after analyzing and processing the data. The receiving sensitive mail corresponding relation to generate the corresponding matrix data model, then, through the selected and form the chord chart time period sensitive mail receiving relation to visual display. each different mailbox distributed around the circle, the circular outer contour display e-mail address, if different mailbox for sending sensitive information relationship, as a strip line between the two mailbox, thick line of one side represents mail sender, one of the lines representing the recipient of mail.  the distributed denial of service attack data analysis and display sub module is extracted from the cloud storage resource pool distributed denial of service attack data, using Hash table to store in the hash table key word by character string form, string of source IP, port number and selected according to user set time interval time of three items, any one of the three new elements appear different when inserting the new element in the hash table. each element is represented by a node in the graphical representation and is connected relation between the host, corresponding to the key word in the hash table value representing the total amount of data connection communication activity, (5-2) calculating the coordinate value of all nodes, and the coordinate information of the point to be plotted. adjusting the unit radius parameter and time interval, graphic display according to different demands, wherein drawing follows the principle of the connecting line between the host node and central node use the different color to show communication size of the data quantity in the time interval according to a certain mapping coefficient, host node is composed of several concentric circles, a contrasting colour strong degree representing a port number involved in the connection.  claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Lissack to include, visibility of the nodes… based on a received selection of time, as taught in Morimoto, in order to provide information security based on cloud computing visualization system of trusted computing (Chen, inventions contents).

With regard to claims 2, 10, and 18, Lissack discloses the graph database includes a plurality of layers of granularity including metadata that is used to specify behavior and rules between the nodes and the relationships (paragraphs 55 and 57, The networking manager component may receive the classification metadata generated by an NCS 180 for instance host 144, for example, including the representations of the classification tree and/or the classification procedure described above. The interpreter 359 may parse the metadata and apply the procedure indicated in the metadata to packets of traffic directed to or from the various compute instances 350).  
With regard to claims 3 and 11, Lissack discloses the graph database includes a plurality of layers of granularity including a Hypermodel that defines the nodes and the relationships including equipment, addresses, and interfaces and a Metamodel that refines the Hypermodel to define inventory objects including devices, cards, locations, and ports (paragraphs 92, 94, For example, in one implementation, with respect to networking-related performance indicators, a client may indicate a preference for any of the following granularities: (a) a port-level granularity (e.g., information at the level of TCP or UDP ports may be preferred), (b) a network-interface level granularity, (c) a virtual machine level granularity, (d) a host-level granularity, (e) a rack-level granularity, (f) a data center room-level granularity, (g) a data-center level granularity, (h) an availability container-level granularity, or (i) a geographical region level granularity. Metrics collectors 125, as also described earlier in the context of FIG. 1, may gather networking-related and/or other resource metrics from various service instances, hosts, networking devices and the like within the distributed system. For example, for networking-related metrics, the sources may include, among others, (a) network interface cards, (b) networking components of virtualization software stacks installed at virtualization hosts, (c) networking components of compute instances, (d) network tap devices, (e) switches, (f) routers, (g) gateways, or (h) load balancers. For example, network traffic to or from a given node of a distributed system may be classified based on the endpoint IP addresses).  
With regard to claims 4 and 12, Lissack discloses the graph database includes a plurality of layers of granularity including an Archetype and Archetype Instance, wherein the Archetype defines a type of inventory and compatibilities, and the Archetype Instance defines composition of the inventory (Fig. 6, paragraphs 63 and 65, FIG. 6 illustrates an example of a hierarchical data structure 601 that may be used to combine network traffic category information of a plurality of instance hosts at a data center, according to at least some embodiments. As shown, respective classification trees (C-trees) may be generated for numerous instance hosts at the data center, such as C-trees 601A, 601B, 601M and 601N.  A single composite tree 607 may be created for the data center as a whole in some embodiments, by combining the room-level trees.  In accordance with these rules, since the root node (collectively representing all the traffic categories defined for the instance host or network device for which the classification graph is generated) has a bandwidth limit of K Gbit/sec, none of the children nodes of the root node may have a greater bandwidth limit than K Gbit/sec Examiner notes that C-trees 601A, 601B, 601M and 601N can be considered as “compositions of the inventory”. Examiner notes that the child node/inventory and a bandwidth limit can be considered as “a type of inventory and compatibilities”).  
With regard to claims 6 and 14, Lissack discloses the perspective for the planned nodes includes a date when it transitions to operational (Fig. 4a-Fig. 4c, paragraphs 57-58 and 76, As shown in element 1001, various initial or default parameters of the service may be determined, e.g., in view of global bandwidth management policies, availability and/or performance requirements of the service for which the networking configuration is being implemented. Such parameters may include, for example, the number of NCSs 180 to be configured in each availability container or in each data center, the metadata delivery schedules and protocols (e.g., whether a push protocol in which the NCSs initiate metadata transfer is to be used as the default, or whether a pull protocol is to be used in which instance hosts request classification metadata as needed), the types of additional triggering events that may lead to metadata transfer, the input sources to the NCSs and/or the output destinations to which results of the NCS decisions are to be supplied).  
With regard to claims 7, 15, and 20, Lissack discloses the instructions that, when executed, further cause the processor to perform steps of presenting a User Interface with a graphical representation based on the querying (paragraphs 93-94, Thus, the visualization service may be responsible in such implementations for obtaining the metrics, determining the topology and the performance indicators, and providing a selected set of data for inclusion in a heat map in some appropriate format to a client-side component. The client-side component may then display the heat map using the data provided by the visualization service).  
With regard to claims 8 and 16, Lissack discloses the nodes include any of a location, a rack, a shelf, a slot position on the shelf, a card in the slot position, a pluggable in the card, and one or more physical ports in the card or the pluggable (paragraphs 1, 65, 92, Many companies and other organizations operate computer networks that interconnect numerous computing systems to support their operations, such as with the computing systems being co-located (e.g., as part of a local network) or instead located in multiple distinct geographical locations. A given provider network may include numerous data centers (which may be distributed across different geographical regions) hosting various resource pools, such as collections of physical and/or virtualized computer servers, storage servers with one or more storage devices each, networking equipment and the like, needed to implement, configure and distribute the infrastructure and services offered by the provider. The data center may comprise a plurality of server racks arranged in a number of different rooms in the depicted embodiment. An NCS may aggregate the C-trees of the instance hosts incorporated in a given rack, forming rack-level C-trees such as 603A and 603B.).  
With regard to claims 21-23, the combination of references discloses and teaches a node is considered visible in the perspective, if the node has a create relationship associated with the perspective (Morimoto, Fig. 12, paragraphs 13, 22, 24, 78, and 80).

	
Response to Arguments
Applicants' arguments filed on 06/30/2022 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “Lissack does not disclose defining a perspective for each node where the perspective is one of planned, metadata, and operational; and wherein visibility of the nodes with directed vertices of the queried graph database is responsive to the defined perspective, based on a received selection of time and a received selection of the defined perspective”.
Examiner directs Applicants' attention to the office action above.

	
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687